DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, short hook end of Claims 1, 6, and 19 must be shown with reference numbers or the feature(s) canceled from the claim(s), i.e. “a distance from the top of the plurality of fenestrated loops to the bottom of the short hook.”  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 11, it is unclear what is meant by the recitation that the short hook end “separates” under pressure.  Separation defines increasing distance between structures but it is unclear from which structure(s) the short hook end is separating.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 6-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parasher (US Pat No. 5535756).

In regard to Claim 1, Parasher discloses a fabric for abrading epithelial surfaces and collecting tissue samples comprising: 
a backing material 9 – base strip/pad (Col.4: 46-Col.5: 19); 
a plurality of fenestrated loops 11, 21 with a V-wishbone shape (Figure 4b – hook 21 is V-wishbone shape) and a first length attached to the backing material, the plurality of fenestrated loops at a base arranged to form one or more channels, the channels being formed between at least two loops, best seen in Figure 1, 3, and 4a-c (Col.2: 51-60; Col.5: 8-11),
where the plurality of fenestrated loops have sufficient flexibility and rigidity to frictionally abrade an epithelial surface (Col.2: 15-40; Col.4: 53-58), where the first length is between 3 mm to 25 mm (Col.4: 60-61), also see MPEP 2131.03 and MPEP 2144.05, where the plurality of fenestrated loops each have a short hook end 21, best seen in Figure 4b-c (Col.4: 59-61; Col.5: 50-57), 
where a distance from the top of the plurality of fenestrated loops to the bottom of the short hook end is less than twenty (20) per cent of the length, as shown in Figure 4b (the hook 21 is small relative to the length of the bristle),
where rotation of the fabric pressed against an epithelial surface abrades the epithelial surface with the short hook end releasing a tissue sample, wherein the device is capable of 
a plurality of short arms – straight bristle seen in Figure 4b (Col.5: 8-10) – with a second length attached to the backing material (Figure 4b), where the second length is less than the first length (Figure 4b), 
where the plurality of fenestrated loops and the plurality of short arms are formed from a plurality of loops, where each loop of the plurality of loops is cut at a distal location from the backing material forming the short hook end on each of the plurality of fenestrated loops and forming the plurality of short arms (Col.5: 8-10), 
where each short arm of the plurality of short arms is adjacent (due to the cutting process, the plurality of arms necessarily results adjacent to the plurality of fenestrated loops) to each fenestrated loop of the plurality of fenestrated loops, where the tissue sample collects in the plurality of short arms (Col.2: 15-60; Col.4: 53-58; Col.5: 54-Col.6: 17).

2, 7. The fabric of claim 1, where the backing material is adapted to be applied to a flexible platform, i.e. able to be wrapped around catheter (Col.5: 13-18).  
3, 9. The fabric of claim 1, where the short hook end 21 is oriented towards the backing material 9, best seen in Figure 4b.

In regard to Claim 6, Parasher discloses a fabric for removing and collecting a tissue sample from an epithelial surface comprising: 
a backing material 9 – base strip/pad (Col.4: 46-Col.5: 19); 

where the first length is between 3 mm to about 25 mm (Col.4: 60-61), also see MPEP 2131.03 and MPEP 2144.05,
where a distance from the top of the plurality of fenestrated loops to the bottom of the short hook end is less than 20% of the first length of the plurality of fenestrated loops (hook 21 is small relative to the length of the bristle), as shown in Figure 4b,
where rotation of the fabric pressed against an epithelial surface abrades the epithelial surface with the short hook end releasing a tissue sample, wherein the device is capable of being rotated and pressed against an epithelial surface (abst, Col.2: 15-60; Col.4: 53-58; Col.5: 54-Col.6: 17); and 
a plurality of short arms – straight bristle seen in Figure 4b (Col.5: 8-10) – with a second length attached to the backing material (Figure 4b), where the second length is less than the first length (Figure 4b), 
where the plurality of fenestrated loops and the plurality of short arms are formed from a plurality of loops, where each loop of the plurality of loops is cut at a distal location from the backing material forming the short hook end on each of the plurality of fenestrated loops and forming the plurality of short arms (Col.5: 8-10), 
where each short arm of the plurality of short arms is adjacent (due to the cutting process, the plurality of arms necessarily results adjacent to the plurality of fenestrated loops)  

8. The fabric of claim 6, where the backing material is adapted to adhere to a rigid platform 3, best seen in Figure 4a-c. 
10. The fabric of claim 6, where the plurality of fenestrated loops 11 are flexible under pressure given the material (Col.2: 15-60; Col.4: 46-58; Col.5: 54-Col.6: 17). 
11. The fabric of claim 6, where the short hook end separates under pressure (Col.2: 15-60; Col.4: 46-58; Col.5: 54-Col.6: 17). 
12. The fabric of claim 6, where the short hook end orients towards the epithelial surface under pressure to collect the sample (Col.2: 15-60; Col.4: 46-58; Col.5: 54-Col.6: 17). 
13. The fabric of claim 6, where the short hook end under pressure applies frictional forces to the epithelial surface to excoriate, i.e. scrape, the tissue sample (abst, Col.2: 15-60; Col.4: 46-58; Col.5: 54-Col.6: 17). 
14. The fabric of claim 6, where the plurality of fenestrated loops do not separate under pressure, i.e. when there is less pressure since it is made of semi-rigid bristle (Col.2: 15-60; Col.4: 46-58; Col.5: 54-Col.6: 17). 
15. The fabric of claim 6, further comprising where the plurality of fenestrated loops together with the plurality of short arms are adapted to collect the tissue sample (Col.2: 15-60; Col.4: 46-58; Col.5: 54-Col.6: 17). 

17. The fabric of claim 6, further comprising where the plurality of fenestrated loops together with the plurality of short arms are adapted to form a collection well for the tissue sample (Col.2: 15-60; Col.4: 46-58; Col.5: 54-Col.6: 17). 
18. The fabric of claim 6, where the backing material is adapted to cut into uniform shapes, wherein the backing material is capable of being cut (Col.2: 15-60; Col.4: 46-58; Col.5: 54-Col.6: 17). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parasher in view of Larkin (US Pub No. 20070282222).
Parasher disclose the invention above but do not expressly disclose the material of the fenestrated loops as plastic or nylon.  Larkin teach that it is well known in the art to make an analogous tissue sampler with looped fibers 70 made of plastic or nylon as an effective material for its use (0052).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Parasher such that the material of the fenestrated loops as plastic or nylon, as taught by Larkin, to provide an equally as effective material for its use in collecting the tissue sample.

s 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parasher in view of Richardson (US Pub No. 20070060839).

In regard to Claim 19, Parasher discloses a method for removing and collecting a tissue sample from an epithelial surface comprising: 
receiving a fabric – base strip/pad – attached to a platform 3 (Col.4: 46-Col.5: 19), 
where the fabric includes a backing material adapted to be adhered to the platform, i.e. able to be wrapped around catheter (Col.5: 13-18); 
a plurality of fenestrated loops 11 attached to the backing material having a first length and sufficient flexibility and rigidity to remove and collect the tissue sample from an epithelial surface (Col.2: 15-60; Col.4: 53-58; Col.5: 54-Col.6: 17), 
where each of the plurality of fenestrated loops includes a short hook end 21 (Col.4: 59-61; Col.5: 8-11, 50-57), best seen in Figure 4b, where the first length is between 3 mm to about 25 mm in length, also see MPEP 2131.03 and MPEP 2144.05 (Col.4: 60-61), 
where a distance from the top of the plurality of fenestrated loops to the bottom of the short hook end is less than approximately 20% of the length of the plurality of fenestrated loops (hook 21 is small relative to the length of the bristle), as shown in Figure 4b,
where the fabric includes a plurality of short arms – straight bristle seen in Figure 4b (Col.5: 8-10) – with a second length attached to the backing material (Figure 4b), where the second length is less than the first length (Figure 4b), 
where the plurality of fenestrated loops and the plurality of short arms are formed from a plurality of loops, where each loop of the plurality of loops is cut at a distal location from the 
where each short arm of the plurality of short arms is adjacent (due to the cutting process, the plurality of arms necessarily results adjacent to the plurality of fenestrated loops) to each fenestrated loop of the plurality of fenestrated loops, best seen in Figure 4a-c (Col.4: 59-61; Col.5: 8-11, 50-57); 

contacting the fabric to the epithelial surface (Col.2: 15-60; Col.4: 53-58; Col.5: 54-Col.6: 17); 
applying pressure to the fabric in contact with the epithelial surface (Col.2: 15-60; Col.4: 53-58; Col.5: 54-Col.6: 17); and 
where one or more short hook ends abrades the epithelial surface and releasing a tissue sample, where the plurality of short arms collects the tissue sample (abst, Col.2: 15-60; Col.4: 53-58; Col.5: 54-Col.6: 17). 
However, Parasher does not expressly disclose rotating the platform clockwise and counterclockwise to release/collect the tissue sample.  Richardson teach that it is well known in the art to collect an analogous tissue sample using an analogous device by rotating the sampling device to effectively gather the sample (0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Parasher such that the platform is rotated to effectively release/collect the sample, as taught by Richardson, wherein a skilled artisan would recognize that the rotation may be performed in a clockwise and/or counterclockwise direction, as is obvious from common sense.
. 


Response to Amendment
The two (2) declarations under 37 CFR 1.132 filed 12/29/2020 are insufficient to overcome the rejection of Claims 1-20 based upon Parasher as set forth above in the Office action because: 1) the declarations fail to set forth facts to show Parasher cannot perform the desired function/method/does not have the structure claimed and 2) the showing is not commensurate in scope with the claims.
Regarding the declaration by Mr. Juan Carlos Felix, items 42-58 relate to Parasher as used in the rejection above.  Items 42-51 and 58 state that Parasher cannot be used to obtain a histological or cytological biopsy sample.  However, the claims do not specify that a histological or cytological biopsy sample must be taken; the claims merely recite collecting a “tissue sample” from epithelial surface.  Furthermore, Parasher explicitly discloses the brush used for cytology as well as specifically tissue biopsy (abst, Col.2: 10-50, Col.3: 20-67), as well as also being used on epithelial tissue (organic duct Col.1: 5-17).  The disclosure of Parasher directly and explicitly contradicts the declaration.  Thus, although the declaration states that the brush of Parasher did not result in the proper biopsy sample, no evidence has been set forth to show this other than statements, especially in regard to the invention as currently claimed.  In particular, no evidence has been set forth to show why the explicit disclosure of Parasher 
Items 52-57 of said declaration state that the fenestrated loop and short arm of Parasher (which uses Velcro) differ from applicant’s invention because the loop material is excised in a different place (item 53), the hook of the fenestrated loop is shorter than that of Parasher (item 54), and the short arm (stub) of Parasher is shorter than that of the invention (item 55).  
However, said limitations have not been presented claimed and therefore are not germane to the claimed invention.  The claims do not require a specific length of the short arm, do not require a length of the fenestrated loop not taught by Parasher, nor a manner of making the fenestrated loop and short arm that is meaningfully different than Parasher as currently claimed.  It is also noted that the present claims are drawn to an apparatus and method, and a manner of making carries limited patentable weight.  Furthermore, Parasher discloses the same manner of making, especially as currently claimed.  Additionally, said concerns against Parasher have not been substantiated with evidence, as Parasher is silent as to the length of the short arm and where the loop material must be excised to make the fenestrated loops and short arms, and thus the declaration merely supposes that said differences exist.  However, there is no evidence of such.  Therefore, said declaration does not overcome the teaching of Parasher for the fenestrated loops and short arms as claimed.

Regarding items 37-38, the declaration provides statements that the hooks of Parasher would be splayed in different directions and thus not be able to excise tissue.  However, no evidence has been provided to show such, especially since the disclosure of Parasher explicitly contradicts the idea that Parasher cannot sample tissue, as elaborated above.  Furthermore, it is clear that the brush of Parasher is able to be used under different pressures as applied by the user, at least some of which would not result in separation/splaying of the hooks.  However, a specific pressure has not been claimed.  Thus, the declaration does not provide any evidence to substantiate said statements nor address limitations that are not taught by Parasher.  Therefore, the declarations are insufficient to overcome the reference.


Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.  Applicant contends that Parasher does not use the word “adjacent” to describe the short arms and fenestrated loops, and that Figure 4b does not show such, because the figure shows many more hooked bristles than straight bristles and not an equal number of each.  
However, it is noted that the claim does not require an equal number of short arms and fenestrated loops; rather, the recitation “each short arm…is adjacent to each fenestrated loop” only requires that there are at least the same number of short arms to fenestrated loops, so that the short arm is adjacent to the fenestrated loop.  
Further, although the disclosure of Parasher does not use the word “adjacent,” the method of making the fenestrated loops in Figure 4b – which is similar to applicant’s manner of making – suggests that there would be about an equal number of short arms and fenestrated loops adjacent, as claimed.  It is also noted that the drawings are typically not drawn to scale, so to rely entirely on a figure for a disclosure or lack of disclosure, when the specification suggests otherwise, is not reasonable.  Rather, Parasher explicitly teaches that one manner of making is “to cut the loops to provide a hooked bristle and a straight bristle”(Col.5: 4-11), as also indicated by applicant.  Since Parasher is silent to what other steps occur after this, it is reasonable for a skilled artisan to assume that after the cutting, the hooked bristles and straight bristles will both remain on the brush and thus be used.  There is no evidence or suggestion that some of the straight bristles are removed, despite what is shown in Figure 4a and what is applicant contends.  Therefore, given that the method of making of Parasher is similar to applicant’s invention, a skilled artisan would reasonably conclude that the result from the  
Regarding Claim 1, applicant also contends that Parasher does not disclose the plurality of loops arranged to form “channels” because applying the material around the circumference of the catheter would splay any channels that exist between the bristles and thus destroy the function of said channels.  However, it is noted that since Parasher is clearly used for the purpose of tissue sampling in a similar manner as applicant’s invention, it is submitted that Parasher discloses “the plurality of fenestrated lops arranged to form one or more channels” as broadly as has been claimed.  Further, there is no evidence that the use of Parasher as disclosed would “splay any channels” and prevent their use, and applicant has also not provided such evidence.  To the contrary, Parasher explicitly discloses the device for tissue sampling, collection, and retention (see references above in Response to Amendment section).  Thus, given the lack of specificity as to what constitutes the channels or how they must be oriented, a skilled artisan would reasonably interpret Parasher as having the plurality of fenestrated lops arranged to form one or more channels, as claimed.  It is noted that although applicant cites Claim 6 as reciting the channel also, no such limitation exists.  Regarding the statements in the declarations filed as related to the absence of said channels, please see Response to Amendment section above, which explains why said declarations are not sufficient.  
Applicant also contends that Parasher does not disclose the plurality of fenestrated loops “with a V-wishbone shape “ as claimed.  However, applicant has not provided any reasons as to why the bristles of Parasher do not constitute said V-wishbone shape.  Further, given the 
Applicant also contends that secondary considerations such as long felt for a non-invasive method to obtain histological samples and that the instant invention provided unexpected results should be considered.  However, as elaborated above in the Response to Amendments section, the lack of evidence in the declaration does not overcome the explicit disclosure of Parasher to provide said tissue samples, especially since the claims do not require histological sampling, and Parasher has a structure that is very similar to the invention as currently claimed.  Furthermore, it is noted that application 15/069301, which contains the declaration of Juan Carlos Felix, had other features that made it allowable.  Additionally, it is noted that parent application 14/154,447 to the instant case, which had similar claimed subject matter, was abandoned.  For the reasons above, it is submitted that Parasher is appropriate and still discloses the invention as claimed.
Applicant’s remarks and amendments overcome all of the previous 112 rejections except for the one regarding Claim 11.  Although applicant contends that a skilled artisan would understand that “the separation between the short hook end of the fenestrated loop and the short arm increases under pressure as depicted in Figs. 6B-E” (remarks pg.11 top), it is noted that the claim does not specify such a separation with the short arm and merely recites “the short hook end separates.”  Because the claim does not clarify how and what is separating, the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791